EXHIBIT 10.63

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of the 24th
day of June, 2013, by and between Kewaunee Scientific Corporation, a Delaware
corporation with its principal place of business in the State of North Carolina
USA (“Company”), and Sudhir Kumar Vadehra, an individual resident of the
Republic of Singapore (“Consultant”);

Recitals:

 

A. Consultant is the Managing Director of a foreign affiliate of Company (the
“Foreign Affiliate”);

 

B. Pursuant to an agreement of even date herewith, the Foreign Affiliate will
redeem certain of its shares, including shares indirectly held by Consultant;

 

C. Following the closing of the redemption transaction Consultant will cease to
be the Managing Director of the Foreign Affiliate;

 

D. The parties hereto desire to enter into an agreement for the engagement of
Consultant by Company, in order that Company may continue to benefit from
Consultant’s knowledge of Company’s business;

 

E. It is in the best interest of Company to protect its confidential information
and trade secrets;

 

F. The expectation of Company is that the knowledge and skills which will be
imparted to or acquired by Consultant during the Term will not be subsequently
used by Consultant to Company’s detriment during the Term or following the
conclusion of the Term; and

 

G. While Consultant is presently an individual resident of the Republic of
Singapore, Consultant contemplates relocating his principal residence to the
Republic of India prior to commencement of the Term.

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) to each party by the other paid, the receipt of which is hereby
acknowledged, and in further consideration of the agreements, stipulations and
covenants herein contained, and for other good and valuable consideration,
receipt of which is hereby acknowledged, the parties do hereby stipulate and
agree as follows:

1. Engagement of Consultant. Company hereby engages Consultant, and Consultant
hereby accepts such engagement, to provide certain consulting services to
Company in accordance with the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

2. Term of Engagement.

a. The term of Consultant’s engagement hereunder shall begin on October 1, 2013
and shall automatically terminate on September 30, 2016, unless earlier
terminated as provided herein (the “Term”).

b. The Term of this Agreement shall terminate immediately upon the death of
Consultant.

c. The Term of this Agreement shall terminate on a date designated in a written
notice delivered to Consultant by Company, which shall be at least thirty
(30) days following the date of delivery of the notice, which may be delivered
to Consultant at any time following the permanent and total disability of
Consultant. For this purpose, Consultant shall be deemed to be permanently and
totally disabled in the event that due to any physical or mental illness or
incapacity Consultant is prevented from the rendering of the Services for the
remainder of the Term, as determined at the end of sixty (60) days of continuous
illness or incapacity, or sixty (60) days of illness or incapacity during any
one hundred twenty (120) day period. The existence of any such illness or
incapacity shall be determined by a duly qualified physician selected by
Company.

d. Either party may terminate the Term of this Agreement at any time immediately
upon written notice delivered to the other party should there be a material
breach of this Agreement by such other party. Such a breach would include, but
not be limited to, (i) refusing or otherwise failing to accept or complete
consulting assignments in a professional manner, (ii) engaging in dishonesty,
fraud, felonious conduct or other conduct which is materially injurious to
Company or to Company’s reputation, or (iii) breaching the provisions of
Section 9 or Section 10.

3. Nature of Engagement. Consultant shall devote Consultant’s best efforts to
advance the business and interests of Company and shall devote such time to
Consultant’s duties under this Agreement as Consultant believes in good faith
(subject to the review of Company) to be sufficient to adequately perform such
duties and complete the tasks described in Section 4. Consultant shall direct
questions regarding the nature of Consultant’s engagement to the President of
Company and Consultant shall be available to answer questions presented by the
President of Company.

4. Scope of Work. Consultant is engaged to assist Company in the territory
encompassing the Republic of Singapore, the People’s Republic of China, the
Republic of India, the State of Kuwait, the Kingdom of Saudi Arabia, the State
of Qatar, and the United Arab Emirates (the “Territory”). Specific tasks
constituting Consultant’s scope of work for this Agreement shall include, but
not be limited to, the following tasks (the “Services”):

a. Meeting with, calling on, and initiating and responding to phone calls to and
from, Company management, customers, vendors, and other parties, but only to the
extent requested by the President of Company.

b. Consultant shall prepare written reports as requested by the Company’s
President and as required by Sections 6.b. and 6.c.

 

2



--------------------------------------------------------------------------------

5. Support. Company shall not be required to make available to Consultant use of
office facilities and associated support services, such as facsimile machine,
copier, telephone, office supplies, computer and audiovisual equipment.
Consultant shall at his own expense provide his own office facilities and
associated support services; provided, however, that Consultant may make use of
Company’s offices and associated support services when travelling to a city in
which such offices are located.

6. Fees, Expenses, and Benefits.

a. As the basic compensation for the Services, Company shall pay Consultant the
sum of Five Thousand United States Dollars (US$5,000) per calendar quarter
within the Term, which amount shall be prorated on a daily basis for partial
calendar quarters encompassed within the Term. Such amounts shall be payable by
the conclusion of the first calendar month following the conclusion of each
calendar quarter within the Term.

b. In the event during the Term any Services are performed by Consultant that
require Consultant to travel from his principal residence to an outside location
pursuant to a request from the President of Company, the Company shall pay
Consultant as additional compensation for the Services the sum of Two Thousand
Four Hundred United States Dollars (US$2,400) per day for each day when at least
one (1) hour of such Services are performed. Travel time to and from the outside
location where such Services are performed shall not be considered when
calculating the amount of time such Services are performed. Such amounts shall
be payable within thirty (30) days following the receipt by Company’s President
of a progress report describing all of the dates, duration, and relevant details
of such Services. The progress reports shall be in a form acceptable to
Company’s President.

c. In addition to the consulting fees set forth above, Company shall reimburse
Consultant for reasonable out-of-pocket non-overhead expenses incurred by
Consultant during the performance of Consultant’s duties as described herein;
provided, however, that expenses in excess of Five Thousand United States
Dollars (US$5,000) in any month must be pre-approved in writing by Company’s
President. Consultant shall submit a report to the Company’s President
requesting expense reimbursement properly documented and in accordance with the
policies of the Company for its employees. Said expenses shall include, but are
not limited to:

 

  i. All transportation expenses, the costs incurred in the use of commercial
transportation, and all other reasonable transportation costs; provided,
however, that when air travel is requested or approved by Company’s President,
Company will reimburse for business class air travel;

 

  ii. All food and lodging expenses incurred by Consultant when performing the
duties described herein;

 

  iii. Long distance telephone and long-distance facsimile expenses; and

 

  iv. All other reasonable expenses necessarily incurred by Consultant in the
performances of Consultant’s duties as described herein or as directed by
Company’s President.

 

3



--------------------------------------------------------------------------------

d. All fee and expense reimbursement payments shall be in United States dollars.

e. Consultant is not eligible for any personnel benefits from Company beyond
payment of the fee and expense reimbursements as prescribed in this Agreement.

7. Nature of Relationship; Indemnification; Work Product.

a. The parties hereto intend that the relationship created hereby shall be that
of principal and independent contractor. Consultant shall have no authority to
sign any documents on behalf of Company, to enter into any contract on behalf of
Company, or to otherwise bind Company.

b. Company and Consultant shall make all tax and other filings consistent with
their relationship as that of principal and limited contractor. Should
Consultant relocate his principal residence to the Republic of India as
presently contemplated, Consultant shall obtain from the India Income Tax
Department a Permanent Account Number (if Consultant does not already have a
Permanent Account Number) and withhold and pay to the India authorities all
applicable taxes and social security payments with respect to Consultant’s
services as an independent contractor in the Republic of India.

c. Consultant shall indemnify and hold harmless Company and its directors,
officers and employees, and their successors and assigns, from any liability,
loss, cost or expense arising from (i) any acts, omissions or decisions made by
Consultant while performing services hereunder which are not made in good faith,
or (ii) the breach of this Agreement or any provision hereof by Consultant. This
indemnification extends to any liability for the payment of: (I) Republic of
Singapore Central Provident Fund contributions, Skills Development Levies,
Foreign Worker Levies, Mosque Building and Mendaki Fund contributions, Singapore
Indian Development Association contributions, Chinese Development Assistance
Fund contributions, and Eurasian Community Fund contributions; (II) Republic of
India liabilities including for (a) central, state or local income or
withholding tax, (b) provident fund, gratuity, bonus, workmen’s compensation,
employee state insurance or other employment law deductions, (c) private
insurance or social security, or (d) other levies or duties of any nature
whatsoever; (III) United States federal or state income or social security
(FICA) taxes; and (IV) interest and penalties with respect thereto, owed with
respect to amounts paid to Consultant pursuant to this Agreement.

8. Other Services Outside Company. Consultant shall be free to engage in other
employment and other activities so long as such additional employment and
activities are not inconsistent and do not interfere with the performance of
Consultant’s duties as described herein (as determined by Company). It is
specifically stipulated and agreed by the parties hereto that, except to the
extent limited by Section 9, Consultant shall be free to serve as a private
consultant for any individuals, companies and organizations inside and outside
the Territory. The parties specifically stipulate and agree that this provision
of the Agreement is a primary part of the consideration flowing to Consultant
from Company.

 

4



--------------------------------------------------------------------------------

9. Noncompetition and Nonsolicitation.

a. As used in this Section 9, the following terms have the meanings given to
such terms below:

 

  i. “Affiliate” of a Person means any Person that, directly or indirectly,
through one or more intermediaries or otherwise, controls, is controlled by, or
is under common control with such Person, where “control” means the ability to
direct management or policies through the ownership of voting securities, by
contract or otherwise.

 

  ii. “Business” means (a) the design, manufacture, sale, and installation of
laboratory, technical, and laminate furniture products; (b) during the Term, the
business(es) in which the Company or its Affiliates are or were engaged during
the Term; and (c) following the conclusion of the Term, the business(es) in
which the Company or its Affiliates are or were engaged at the time of, or
during the twelve (12) month period prior to, the conclusion of the Term.

 

  iii. “Customer” means (a) during the Term, any Person who is or was a customer
or client of the Company or its Affiliates during the Term; and (b) following
the conclusion of the Term, any Person who is or was a customer or client of the
Company or its Affiliates at the time of, or during the twelve (12) month period
prior to, the conclusion of the Term.

 

  iv. “Company Employee” means (a) during the Term, any Person who is or was an
employee of the Company or its Affiliates during the Term; and (b) following the
conclusion of the Term, any Person who is or was an employee of the Company or
its Affiliates at the time of, or during the twelve (12) month period prior to,
the conclusion of the Term.

 

  v. “Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, labor union, governmental body or other entity.

 

  vi. “Products” means (a) laboratory, technical, and laminate furniture
products; (b) during the Term, the products offered by the Company or its
Affiliates during the Term; and (c) following the conclusion of the Term, the
products offered by the Company or its Affiliates at the time of, or during the
twelve (12) month period prior to, the conclusion of the Term.

 

  vii. “Representative” of a Person means (a) a shareholder, director, officer,
member, manager, partner, joint venturer, owner, employee, agent,
representative, independent contractor, consultant, advisor, licensor or
licensee of, for, to or with such Person; (b) an investor in such Person or a
lender (irrespective of whether interest is charged) to such Person; or (c) any
Person acting for, on behalf of or together with such Person.

 

5



--------------------------------------------------------------------------------

  viii. “Restricted Period” means the period commencing on the date of the
conclusion of the Term, and ending on the first anniversary of such date.

b. During the Term, and during the Restricted Period, Consultant shall not,
directly or indirectly:

 

  i. engage in the Business in the Territory, or market, sell or provide
Products in the Territory;

 

  ii. solicit any Customer for purposes of marketing, selling or providing
Products to such Customer;

 

  iii. accept as a customer any Customer for purposes of marketing, selling or
providing Products to such Customer;

 

  iv. induce or attempt to induce any Company Employee to terminate his
employment with the Company or its Affiliates;

 

  v. interfere with the business relationship between a Customer, Company
Employee or supplier and the Company or its Affiliates; or

 

  vi. be or become a Representative of any Person who engages in any of the
foregoing activities;

provided, however, that the foregoing will not restrict the ability of
Consultant to purchase or otherwise acquire up to one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities have been registered under
Section 12(b) or 12(g) of the United States Securities Exchange Act of 1934.

c. Consultant acknowledges that the covenants contained in this Section 9 are
reasonably necessary to protect the legitimate interests of Company, are
reasonable with respect to time and Territory, and do not interfere with the
interests of the public. Consultant further acknowledges that the description of
the covenants contained in this Section 9 are sufficiently accurate and definite
to inform Consultant of the scope of the covenants.

d. Consultant acknowledges that a breach or violation of any of the covenants
under this Section 9 will result in immediate and irreparable harm to Company in
an amount which will be impossible to ascertain at the time of the breach or
violation and that an award of monetary damages will not be adequate relief to
Company. Therefore, the failure on the part of Consultant to perform all of the
covenants established by this Section 9 shall give rise to a right to Company to
obtain enforcement of this Agreement in a court of equity by a decree of
specific performance or other injunctive relief (and Consultant agrees to waive
any requirement for the securing or posting of any bond in connection with such
remedies). This remedy, however, shall be cumulative and in addition to any
other remedy Company may have. Company will be entitled to recover its costs
incurred in connection with enforcing this Section 9, including reasonable
attorneys’ fees and expenses.

 

6



--------------------------------------------------------------------------------

e. If Consultant violates any of Consultant obligations under this Section 9,
the Company and its Affiliates will be entitled to an accounting and repayment
of all profits, compensation, commissions, remunerations or benefits that
Consultant directly or indirectly has realized or may realize as a result of,
growing out of or in connection with any such violation.

10. Confidentiality.

a. Consultant shall not, during the Term, and for a period of one (1) year after
the conclusion of the Term, without Company’s prior written consent, disclose to
any person or entity, other than Company or its employees, any confidential
information, including, but not limited to, the name, address or any other
information concerning customers of or vendors to Company, or divulge any
confidential or proprietary information concerning Company’s business and
affairs, business methods or business activities, including without limitation
information regarding trade secrets, proprietary processes, confidential
business plans and financial data (the “Confidential Information”), which
Consultant acquires during the Term, or use the same in any manner other than in
furtherance of the business or affairs of Company. Company believes, and
Consultant acknowledges that, the Confidential Information is valuable, special
and unique to Company, the Confidential Information is not already in the public
domain, the Confidential Information is in the nature of a trade secret, it
would be injurious to Company if the Confidential Information were disclosed,
and that Company has taken reasonable measures to limit the dissemination of the
Confidential Information and not encourage its widespread publication.
Consultant shall take all reasonable precautions to safeguard the
confidentiality of the Confidential Information. Company’s consent to disclose
Confidential Information shall not be required with respect to (i) information
which has become publicly available through no fault of Consultant,
(ii) information which was or becomes available to Consultant on a
nonconfidential basis from a source other than Company or its advisors provided
that such source is not bound by a confidentiality agreement with, or other
obligation of secrecy to, Company, or (iii) was within Consultant’s possession
prior to its being furnished to Consultant by or on behalf of Company, provided
that the source of such information was not bound by a confidentiality agreement
with, or other obligation of secrecy to, Company in respect thereof. Upon
Company’s request during the Term, and upon the expiration of the Term,
Consultant shall return to Company all documents, records, notebooks and similar
repositories of information relating to Confidential Information.

b. Consultant acknowledges that the covenants contained in this Section 10 are
reasonably necessary to protect the legitimate interests of Company, are
reasonable with respect to time, and do not interfere with the interests of the
public. Consultant further acknowledges that the description of the covenants
contained in this Section 10 are sufficiently accurate and definite to inform
Consultant of the scope of the covenants.

c. Consultant acknowledges that a breach or violation of any of the covenants
under this Section 10 will result in immediate and irreparable harm to Company
in an amount which will be impossible to ascertain at the time of the breach or
violation and that an award of monetary damages will not be adequate relief to
Company. Therefore, the failure on the part of Consultant to perform all of the
covenants established by this Section 10 shall give rise to a right to Company
to obtain enforcement of this Agreement in a court of equity by a decree of
specific performance or other injunctive relief (and Consultant agrees to waive
any

 

7



--------------------------------------------------------------------------------

requirement for the securing or posting of any bond in connection with such
remedies). This remedy, however, shall be cumulative and in addition to any
other remedy Company may have. Company will be entitled to recover its costs
incurred in connection with enforcing this Section 10, including reasonable
attorneys’ fees and expenses.

11. Waiver. The failure of either party to insist in any one or more instances
upon performance of any terms or conditions of this Agreement shall not be
construed to be a waiver of future performance of any such term, covenant or
condition but the obligation of either party with respect thereto shall continue
in full force and effect.

12. Notices. All notices, requests, demands, and other communications hereunder
must be in writing and will be deemed effectively given to the other party on
the earliest of the date (a) ten (10) business days after such notice is sent by
certified United States mail, return receipt requested, with all postage
prepaid, if sent from a location within the United States of America; (b) ten
(10) business days after such notice is sent by the foreign jurisdiction
equivalent of certified United States mail, return receipt requested, with all
postage prepaid, if sent from a location in a jurisdiction other than the United
States of America; (c) three (3) business days after delivery of such notice
into the custody and control of an overnight courier service for next day
delivery, with all shipping fees prepaid; and (d) one (1) business day after
delivery of such notice in person, and such notice is actually received by that
party; in each case to the appropriate address below (or to such other address
as a party may designate by notice to the other party):

 

  a. If to Company, to:

Kewaunee Scientific Corporation

Attn: David M. Rausch

2700 West Front Street

Statesville, North Carolina 28677

USA

 

  b. If to Consultant, to:

Sudhir Kumar Vadehra

35 Mt. Sinai Rise

#09-01 Village Tower

Singapore 276955

A “business day” for purposes of this section means any day that is not a
Saturday, Sunday, federal holiday in the United States of America in the case of
notices delivered to an address in the United States of America, or public
holiday in a jurisdiction other than the United States of America in the case of
notices delivered to an address in that other jurisdiction.

13. Applicable Law. The validity, construction, interpretation, and enforcement
of this Agreement shall be governed by the laws of the State of North Carolina
USA, without reference to its conflict of laws provisions.

14. Jurisdiction and Venue. Any legal suit or proceeding against Company or
Consultant arising out of or relating to this Agreement shall be instituted in
any federal or state

 

8



--------------------------------------------------------------------------------

court in Iredell County, North Carolina USA, and Company and Consultant waive
any objection which they may now or hereafter have to the laying of venue of any
such suit, action or proceeding, and Company and Consultant hereby irrevocably
submit to the jurisdiction of any such court in any such action or proceeding.

15. Merger Clause. This Agreement supersedes all prior understandings,
agreements and informal working arrangements between the parties and may not be
amended orally, but only by a writing duly executed by the parties hereto.

16. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their permitted successors and assigns;
provided, however, that neither this Agreement nor any obligations hereunder may
be assigned by Consultant.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written, with any entity parties acting through their
duly authorized representatives.

 

Company: Kewaunee Scientific Corporation By:   /s/ David M. Rausch Print Name:
David M. Rausch Title:   President CONSULTANT:

/s/ Sudhir Kumar Vadehra

Sudhir Kumar Vadehra

 

 

Signature Page to Consulting Agreement